CONFIDENTIAL TREATMENT REQUESTED BY FOREST LABORATORIES, INC. PURSUANT TO RULE 83, 17 C.F.R. § 200.83 Forest Laboratories, Inc. 909 Third Avenue New York, New York 10022-4731 Rita Weinberger Vice President – Controller and Principal Accounting Officer FAX:212-750-9152 DIRECT LINE:212-224-6604 August 24, 2012 SUBMITTED VIA FEDERAL EXPRESS; REDACTED COPY VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Forest Laboratories, Inc. Form 10-K for the Fiscal Year Ended March 31, 2011 Filed May 27, 2011 Form 10-Q for the Quarterly Period Ended December 31, 2011 Filed February 9, 2012 File No. 001-05438 Dear Mr. Rosenberg: We refer to the comment letter dated July 26, 2012 (the “Letter”) from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) concerning the Form 10-K for the fiscal year ended March 31, 2011 of Forest Laboratories, Inc. (the “Company”) filed with the Commission on May 27, 2011 (the “Form 10-K”), and the Form 10-Q for the quarterly period ended December 31, 2011 of the Company filed with the Commission on February 9, 2012 (the “Form 10-Q”). To assist in your review, we have included the Staff’s comments in advance of each of our responses below and use the same numbering as contained in the Letter.The Company expects that it will revise future filings as noted in the responses indicated below.Please note that the copy of this response letter filed via EDGAR on August 24, 2012 omits certain confidential information included herein as indicated therein by [***] or with black redaction bars. Except for the historical information contained herein, this response letter contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements involve a number of risks and uncertainties, including the difficulty of predicting FDA approvals, the acceptance and demand for new pharmaceutical products, the impact of competitive products and pricing, the timely development and launch of new products, and the risk factors listed from time to time in the Company’s Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and any subsequent Commission filings. Pursuant to the Commission’s Rule 83, 17 C.F.R. 200.83, the Company requests confidential treatment for portions of our response to Comment Number 1.Specifically, we request that these portions, which have been highlighted in Exhibit A and highlighted and bracketed in the text of this letter, be maintained in confidence, not be made part of any public record and not be disclosed to any person, because each such portion contains confidential information, the disclosure of which would cause the Company serious competitive harm.In the event that the Staff receives a request for access to the confidential portions herein, whether pursuant to the Freedom of Information Act (“FOIA”) or otherwise, the Company respectfully requests that we be notified immediately so that we may further substantiate this request for confidential treatment under Rule 83, 17C.F.R. 200.83.Please address any notification of a request for access to such documents to the undersigned, with a copy to Melissa Cooper, Esq., Dornbush Schaeffer Strongin & Venaglia, LLP, 747 Third Avenue, New York, New York 10017 or via email at cooper@dssvlaw.com. ***** Form 10-Q Notes to Condensed Consolidated Financial Statements Note 12: Business Combinations, page 16 Comment 1:We acknowledge your response to our previous comment 2. To further assist us in assessing your accounting, please address the following items: · Please provide us a copy of the valuation report performed at the time of the acquisition to fair value apadenoson at zero. Our presumption is that this report will provide us the necessary details such as cash flow projections of revenues and costs and the assumptions to understand how a zero fair value was determined. If that is not the case, please include with your response. Response: As noted in our prior responses, upon the completion of the acquisition, the Company, in accordance with ASC 805 Business Combinations and other applicable accounting standards, performed a valuation to determine the fair value of all of the assets acquired and liabilities assumed as of the date of acquisition.As it relates to the determination of the fair value of apadenoson, the Company used the excess earnings method of the income approach, in accordance with ASC 805 Business Combinations, with Management projections and a risk-adjusted discount rate forming the basis for valuation. Please see Exhibit A for those pages from the June 7, 2011 valuation report performed at the time of the acquisition of Clinical Data, Inc. (“Clinical Data”) by PricewaterhouseCoopers LLP that are pertinent to the determination of the fair value of apadenoson (the “Valuation Report”). Included in these appendices are the cash flow projections of revenues and expenses and the assumptions to understand how the fair value was determined.The Valuation Report illustrates how apadenoson was determined to have a fair value of zero, with the present value of the forecasted cash flows arising from the exploitation of the product being less than the present value of the expected costs necessary to effectuate regulatory approval and commercialization. · Regarding the contracts with your contract research organizations for the performance of the ASPECT 1 and ASPECT 2 Phase III studies, tell us what you mean by a large portion of the costs would be spent whether you chose to end the studies at acquisition or allowed them to continue. In this regard, tell us separately for each study the economic consequence under the contracts of cancelling the study at the time of acquisition of Clinical Data, comparing that consequence to the amount that would be spent, noting that you did not start the ASPECT 2 study until the quarter ended September 30, 2011. RULE 83 CONFIDENTIAL TREATMENT REQUEST MADE BY FOREST LABORATORIES, INC.; REQUEST NUMBER 1 Response: Clinical Data had contracted a Contract Research Organization (“CRO”) to perform both the ASPECT 1 and ASPECT 2 Phase III studies for apadenoson prior to acquisition.At the time of acquisition, the contract with the CRO for the performance of the ASPECT 1 Phase III study was budgeted for total spend of approximately $[***], approximately $[***] of which would have been incurred regardless of whether the project was terminated at acquisition or allowed to continue.In addition, for the ASPECT 2 study, $[***] of a total of approximately $[***] would have been incurred regardless of whether the project was terminated at acquisition or allowed to continue.In total, the Company was contractually obligated to pay the CRO approximately $[***] of the total anticipated spend of approximately $[***] to complete the studies.For the ASPECT 1 study, close out costs primarily represented indirect payments made to the CRO to support enrolled patients and in the case of the ASPECT 2 study, these costs represent the start up costs incurred by the CRO as well as other contractual obligations that resulted from the activities leading to the start of the study. As Forest became more intimately involved in the ASPECT 1 and ASPECT 2 studies following completion of the acquisition of Clinical Data, it became clear thatchanges were requiredand that the number of enrolled patients needed to be augmented. As such, significantly more expense than originally estimated would have to be incurred.Further, as part of the Company’s annual budgeting process which takes place during its third and fourth fiscal quarters, all development projects are re-evaluated.In the case of apadenoson, this process included reassessing the commercial potential of the product and the development and commercialization costs necessary to achieve approval and a successful product launch based on the latest information available, including the status of the ongoing studies.The reassessment indicated that on-going development costs were trending approximately $[***] beyond our original estimates and provided no basis to expect any increase in the sales potential of the product. Consequently, the Company abandoned the project in March 2012. · Please provide us an analysis supporting your assertion on page 15 of your June 30, 2011 Form 10-Q regarding the expected launch of apadenoson by 2014. Please also tell us the date when your expectation changed to a more realistic launch date in 2015, your analysis supporting the new date and why you continued to disclose a 2014 launch date in your Forms 10-Q for September 30, 2011 and December 31, 2011. Response: The expected 2014 launch date for apadenoson that was disclosed in our June 30, 2011 Form 10-Q was based upon information provided by Clinical Data during the due diligence process.However, after reviewing both the materials furnished by Clinical Data and evaluating the applicable regulatory requirements in greater detail during the due diligence process, it was determined in March 2011 that 2015 was a more realistic launch date for the product, and the 2015 launch date was used in the Valuation Report attached hereto as Exhibit A.The Company inadvertently failed to make a corresponding update to the disclosure included in its June 30, 2011 Form 10-Q. ***** The Company acknowledges that it is responsible for the adequacy and accuracy of the disclosure in the Form 10-K and Form 10-Q, that Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the Form 10-K and Form 10-Q, and that the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or comments relating to our responses please contact Rita Weinberger, the Company’s Vice President – Controller and Principal Accounting Officer at (212) 224-6604. Sincerely, Forest Laboratories, Inc. By:/s/ Rita Weinberger Rita Weinberger Vice President – Controller and Principal Accounting Officer cc:Francis I. Perier, Jr. Herschel S. Weinstein Melissa Cooper PURSUANT TO RULE 83, THE COMPANY HEREBY REQUESTS CONFIDENTIAL TREATMENT FOR THE INFORMATION CONTAINED IN REQUESTS NUMBER 1, 2, 3 AND 4.THE COMPANY RESPECTFULLY REQUESTS THAT WE BE NOTIFIED IMMEDIATELY IN ACCORDANCE WITH THE LAST PARAGRAPH OF PAGE TWO OF THIS RESPONSE LETTER BEFORE THE COMMISSION PERMITS ANY DISCLOSURE OF THE REDACTED INFORMATION. Exhibit A Excerpts from Valuation Report
